Case 20-12602-BLS Doc190 Filed 02/08/21 Page 1of8

UNITRD STATES BANKRUPTCY COLRT
FOR THE DISTRICT OF DELAWARE

be re; Kenerpere 4 xyenal, Ire:, ct af. - Tclear

Cre So. Di-1 Levbs cist 8)
Reporting Period = Oncember 2020

MONTHE.Y OPERA TIMG REPORT
Pik: with Corurt sael sufvendl copy ty United Seares ‘Lireree etibis 28 divs alter cud of anaith

Suan copy ob report no any othcial coummanes azpoltsed i6 tre cow.

Ducument Explanation

REQUIRED DOCL MENTS Form No Allaches! Attuched
Sofas of Cash Reooints and Ds rsconals MOR | x

flank Reconciliation for copies of deater’s hue reeonediatans) = MOR-L (CONTI Xx

Copies of bank stetcumeuls

Cash OSduscments pournels
Satement of Opownans MOR 2 %
Ha aver Sheet MOR 3 n
Szarus of Poscpeticinn Toxes MOR -~i xX

Cupies of IRS Porm $123 oc payment receipt

Copors of bas rotors Olod ducmp repuriing period
Sumenwy of L.npad Pestpettion Lehrs MOR 4 $0 -ovt applicable

Losing of aed sccounl: payube
Acrounts Rovcabk Roooncily woe sud Age MUIR-s S$ + mot applicable
TDehear Qussticemzire MOR 3 x
J devlars coner ponally of perjury 128 LSC. Seecian 1465 that Ubis cepuel amd Jhe attached decurents

ate true sad eutnect to the best ol any knewledys and belict.

rman re of Debtor OO = P

Qprssarce 40, 404

Dale
Sige lure ot Joint Doster Dste
Paws Who ( AO AOL]
Syuatury of Authuriaed Individual® Due A é
Miriam Murtinez Chief Financia 1 Oltcer
Printed Name of Authoriad Lidividual Title of Authorized Individesl

‘Audeeisc! alive! ment he at effizer, doves or stares (fsbo ic > curperatory o partir i becker

ist panmerctipe 4 moeagye ar mrercter <t dete, 2 a litciaad Nake’ oy carmpary

Page tof F
Case 20-12602-BLS Doc190 Filed 02/08/21 Page 2 of 8

UNITED STATES BANKRUPTCY COLRT
FOR THE DISTRICT OF DRLAWARE

La re; Eraerpe re ¢xyetal, Pre, ct al. - Decleor Cite So. 20-1682 (BLS)
Raporting Petod = Oncermter 2020

MONTHLY OPERATING REPORT
Ue wkb Cour nnd subenir copy to Lattod Stetes Drusree wittis Th cligy otter cad of meoth

Saderel cogs cr regoct to an othirie carccrentee appeirercl in ine cree

 

 

Decumeal Cxpluastion

REQUIRED DOCUMENTS Form Nu, Attached _ Attached
Schedule of Caah Reeciprs and Dishursements MCIn-! x

Rink Recere*tiatinn tor cupies of dehuor’s bank recomsiliatinns} MOR | (CONT) x

Copies of bunk slalccacuts

Cash duels otacr ert: janvas
Statanert of Ciperstions MOR 2 x
Balanes Shest MOR. x
Stars; af Pastpscition Taxes MOR 4 x

Copivs uf URS Fun 6123 vt paymcul messi “4

Coogi a lax rehoea Pike curing repeeing sore
Sammary of Unpaid Posepetitkm Dedts MDR-4 SU - not applicable

Listing of aacd accuunts payable
Acvuuuls Rovereabe Rootes lanion and Agog MOR-5 Sf - not applicahte
Uchror Qeocationnaire WOR-4 x

Cdechoe vealor gore My of pedury (28 USC Sarton 1746) diet Gris report and cho atached dacuments
are te aod correer te rhe hast of ey knowlodge gue dcbol,

poe HY 1 |
Viren See Dute Cporanse AO, AOL |}

Sigeartuns al Jou Doster ete

Pern hon | Qhanwur AO AOL)

Spat of Authorid leaividual”

Miriam Mustines Chie! Pinumcinl Officer
Printed Nan of Authorized Individual Ntie of Authorized Lodividual

‘Aadenicod divin! wapt'ss ano, dinasue oe shoneonider it cebier is O coe alon aeruer Silsbee
i> a per eecrobiyy, © manager oe mendes if dhrr ic > iremeten Hie bilite comet

Page lor T
Case 20-12602-BLS Doc190 Filed 02/08/21 Page 3 of 8

In fe: Emargeert Capital, at al. - Qebtor Casa No. 20-17602 (0LS|
Reporting Period: December 2020

 

mom .1
Cash Receipts and Disbursements
For the period December 1, 2020 through Decerbar 31, 2090
{USD's|
[Uraudtted)

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

 

Emergent Capital, ct al

__ 2012602 (BLS)
Beginning Cash 12/1/2020 5 12,761,899
Cash Receipts $ T,1R5
Cash Disbursements $ 2
inding Cash 12/31/2020 $ 12, 76K aKa

Psye 2 of T
Case 20-12602-BLS Doc190 Filed 02/08/21 Page 4of8

In re Emargeert Capital, ct al. - Debtor Cost No. 20-12602 (BLS|
Reporting Period: Oecember 2020

 

Dehtoes Statement with resoeet Wo Bank Acco Rec cuedlia ins, Sark Statements and Cash Dshe cements
For tte period Uecember 2, 2020 through Uscember 31. 2020

juss!
(Utne ads wel]

iligti nd Cash (ist
The Sebtors attirm thst dams rcconci ations oc prcparce for al open aie active dark acnunts ce aireerlity ass lhe Cebtors aff em tet
w hin hei: Francial aia canting ypsterts, chet registers and/or dshecsement jcornass are mamtamec for sich co stursement accounr

Bank Satermernts.
The Ueblors olen that aark ao cunts for al upen and schvs bank accounts have doer retained by the Cebtors Toe Dahtors attirm that eae
bows Scccunts wert cocce curing toorcporing perec. Toe Dodters sctirm tharie bank accu, were opened oucing che eperting period

 

List of Bank A f t se
Bank Name Account Type Account 4 December 31, 2020
Debtor 5 llast 4 digits) crating balance {USD’s|
Fmergent Capttal. ct at First Natianal Sank Rorrersing 201 $ 12, 7hRARA

wet Vee ar cous

Signature of Authorized Indivicual 4 Dele i

40, A021

 

MirtAm Mart: J€2 CLO

Printed Name of Autharizec dividual Tide af Qutharized Individue!

 

 

Pars idiot?
Case 20-12602-BLS Doc190 Filed 02/08/21 Page5of8

In re: Emergent Caprtal, et al. — Debtor

Case No, 20-1260 (BLS)
Reporting Period; December 2020

 

 

Debtor Statement of Operatons

tOR 2

For the parted Oucamber 1, 2020 through December 31, 2020

(USO’s)

(Unaudited]

Revenue

Interest Incame

Interest Ircorne - Promissory Irstalimert Note
Tota Revenue

Expenses
Interest Expense 5% Sesvar Unreecueed Canverble Wates

Interest Cxperme - 8.55 Senior Secured Notes
Tota Foanong Costs
Gross Profit

Operating Expenses

Net. (loss) Income be*one Goes

Net (loss) Income

$7,185
72,553
£9,443

396,163
561,456
159,559

$ (879,816)

$ (879,816)

$ (879,816)
Case 20-12602-BLS Doc190 Filed 02/08/21 Page 6 of8

in re: Emergent Capital, ct al. - Debtor

 

MOR .2
Debtor Balance Sheet
December 2020
|vsp's}
[Urracetined)

ASSETS
(ash veal ered) aqpatukents
Nats recefahke - eocnésory remiren nee
trascest recetvubke = promassocy xslelimers ncte
Tears cream! tn alldietice

Totul Axsets

LIABILITIES AND STOCKHOLDERS BOUITY

Liabilities
meres payable Soh ssemor ussecurec cocrvertinie cates
2% some unsound cunenink pws, ol
Tntuzrind pregealshe ~ S 8Se care eccarial medics
3.05 sehr seuumed noves, ae
Crvarl oo ladvbty

iotol lintdtcies

Lonmin sack
Troseurr eck
Aulilitnerael pram rzapritel
Socunmsted deack
Tutal stuckbolders’ equity

Tutal liabilities und stockholders’ equity

Case Mo. 20-12602 (5)
Reporting Perlad: December 2020

$12.768 531
37783, 406
42,774

SIGIR AE?

/S489,714,332

$ 1. 2ke,o02

he SASS
tevi211

AV IAS NOE
ZAZ2 YS

S118.625,008

——__

>

SVS eta
(2,33 333)

334,66) 420
(2ST)

$271,090.724

$389,714.332
Case 20-12602-BLS Doc190 Filed 02/08/21 Page 7 of8

Case No, 20-12602 (BLS|

in re: Emergent Capital, et al, - Debtor
Reporting Period: December 2020

MOR4
Status of Post-petition Taxes
tor the period December 1, 2020 through Decernber 31, 2020

The abave captioned debtors (the “Debtors”) hereby submit this attestation regarding Status of Post-
petition taxes in lieu of providing copies of post-petition tax payments anc tax returns filed during the

reporting period.

| attest that each of the Debtors’ taxing authorities have been paid an time when post-petition amounts
become due. Also, tax returns are being filed in an orderly anc timely fashion in accordance with tax

return reporting deadlines.

Awe ’ WWE { | ayy 20, AO |

Signature of Authorizee Individual 4 Lnte

Vivir nyavti ver CFO

Printed Name of Authorizec Individual Tide of Authorized taneadual

Page 6 of?
Case 20-12602-BLS Doc190 Filed 02/08/21 Page 8 of 8

in ra: Emergent Capital, ct al. —Oebtor Case No. 20 12602 |BLS|
Reporting Period: December 2020

mons

DEBTOR QUESTIONNAIRE

 

 

 

 

1. Hawes any assels beer sould or liarslened outside Cie norrnal cours# of business .
this reparting perind? If yes, pravire an cxplaratan heaw x

 

?, have any funds Oren cusburser “rom any ancount ather than a debtar ir praseasion ,
atcount this -eportirg per ad? If yes, provide an explanetion 9elow ¥

 

3. Rave all post petition tax retuens oren timely filed? If ra, provide an explanation

gcow.

 

~

_ Are workers Compersation, genera! iahility ard other necessary Insurance

mG. Wag

cuver apes in ettect? It no, provice an explanation s€low.

 

3. Hes any bank account heer opened during the reporting period? It yes, provide

deceumertetian dentilying the pened eccuur ds). If ar investment acraunt Fas kerr apered SC

 

preade the requ cen decurerszton pursuant ta the Uriaware Local Rule 4001-4 /

 

 

 

 

Page 7 vol 7
